MEMORANDUM **
We have reviewed the record and the opening brief and conclude that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The United States Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), applies here and remains binding on this court until the Court overrules it. See United States v. Weiland, 420 F.3d 1062, 1079-80 n. 16 (9th Cir.2005) (noting that this court remains bound by the Supreme Court’s holding in Almendarez-Torres and that a district court may enhance a sentence on the basis of prior convictions, even if the fact of those convictions is not found by a jury beyond a reasonable doubt). Further, where as here, defendant admits to the date of the prior removal and the fact of the prior conviction is readily available from judicially noticeable documents, “[t]he district court [can] ... readily conclude that [defendant] was removed 'subsequent to’ his prior conviction, without making any factual findings not apparent from the face of the conviction documents.” See United States v. Beltran-Munguia, 489 F.3d 1042, 1052-53 (9th Cir.2007); United States v. Grisel, 488 F.3d 844, 847 (9th Cir.2007) (en banc).
*72Accordingly, the government’s unopposed motion for summary affirmance of the district court’s judgment is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.